UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment #2) (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJuly 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-52928 Commission File Number FIRST LIBERTY POWER CORP. (Exact name of registrant as specified in its charter) Nevada 45-0560329 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7251 W. Lake Mead Blvd, Suite 300, Las Vegas, NV (Address of principal executive offices) (Zip Code) (800) 709-1196 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock Title ofclass Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of voting and non-voting common stock held by non-affiliates of the registrant was approximately $42,000 (based on 840,000 shares held by non-affiliates and a closing market price of $0.05 per share on January 31, 2010) as of January 31, 2010 (the last business day of the registrant’s most recently completed second quarter), assuming solely for the purpose of this calculation that all directors, officers and greater than 10% stockholders of the registrant are affiliates. The determination of affiliate status for this purpose is not necessarily conclusive for any other purpose. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 68,425,000 common shares outstanding as of March 17, 2011 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes. None Explanatory Note This Form 10-K/A (Amendment No.2) (“Current Filing”) is being filed by First Liberty Power Corp. (the “Company”) to amend the Company’s Form 10-K/A (Amendment #1) for the year ended July 31, 2010, which was filed with the Securities and Exchange Commission (“SEC”) on December 16, 2010. On March 3, 2011, the Company received a letter from Etania Audit Group P.C. (“Etania”) (formerly Davis Accounting Group P.C.) stating that it was resigning as the registered independent auditor of the Company. Subsequently, and also on March 3, 2011, the Company received from the SEC a letter stating that its auditor, Etania, was not duly licensed when it issued an audit opinion on the Company’s financial statements included in the Company’s Form 10-K for fiscal year ending July 31, 2010, and accordingly those financial statements are not considered to be audited. On March 7, 2011, the Board engaged the accounting firm of De Joya Griffith & Company, LLC (“De Joya”) and appointed it as the Company’s new independent registered public accounting firm.De Joya undertook a re-audit of the Company’s financial statements as of and for the year ended July 31, 2010, and such statements, including De Joya’s auditor’s report, are included as part of this Current Filing. Except as noted above, no attempt has been made in this Amendment to modify or update the other disclosures presented in this Current Filing, which does not reflect events occurring after the filing of the original 10-K (i.e., those events occurring after July 31, 2010 or subsequent event disclosure therein) or modify or update those disclosures that may be affected by subsequent events. Such subsequent matters are addressed in subsequent reports filed with the SEC. Accordingly, this Amendment should be read in conjunction with the Form 10-K, the Form 10-K/A Amendment #1 and ourother filings with the SEC. The Company will be filing a further amendment to this Current Filing in order to amend aspects of the management discussion and analysis and other elements of the Current Filing impacted by the adjustments made to the audited financial statements as a result of the re-audit.The Company will also address comments raised in a letter received from the SEC on February 25, 2011. As required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by ourcurrent principal executive officer and principal financial officer are filed as exhibits to this Amendment. 1 PART I ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 2 FIRST LIBERTY POWER CORP. (FORMERLY QUUIBUS TECHNOLOGY, INC.) (AN EXLORATION STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS Page Index to Financial Statements July 31, 2010 and 2009 F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of July 31, 2010, and 2009 F-3 Statements of Operations for the Years Ended July 31, 2010, and 2009, and Cumulative from Inception through July 31, 2010 F-4 Statement of Stockholders’ Equity (Deficit) for the Period from Inception through July 31, 2010 F-5 Statements of Cash Flows for the Years Ended July 31, 2010, and 2009, and Cumulative from Inception through July 31, 2010 F-6 Notes to Financial Statements July 31, 2010, and 2009 F-7 to F-14 F-1 De Joya Griffith & Company, LLC CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders First Liberty Power Corp. We have audited the accompanying balance sheet of First Liberty Power Corp. (An Exploration Stage Company) as of July 31, 2010 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended July 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We did not audit the financial statements of First Liberty Power Corp. for the year ended July 31, 2009 and from inception (March 28, 2007) to July 31, 2009. Those statements were audited by other auditors. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of First Liberty Power Corp. (An Exploration Stage Company) as of July 31, 2010 and the results of its operations and cash flows for the year ended July 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ De Joya Griffith & Company, LLC Henderson, Nevada March 22, 2011 Member Firm with Russell Bedford International 2580 Anthem Village Dr., Henderson, NV89052 Telephone (702) 563-1600 ●Facsimile (702) 920-8049 F-2 FIRST LIBERTY POWER CORP. (FORMERLY QUUIBUS TECHNOLOGY, INC.) (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS AS OF JULY 31, 2 July 31, July 31, ASSETS CURRENT ASSETS: Cash in bank $ $ Prepaid consulting fees - Total current assets PROPERTY AND EQUIPMENT: Deposit on mineral properties - Total property and equipment - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable – Trade $ $ Accrued liabilities Due to stockholder Loan payable - Total current liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, par value $0.001 per share; 540,000,000 shares authorized;68,425,000and 68,175,000 shares issued and outstanding in 2010, and 2009, respectively Additional paid in capital Common stock payable - Deficit accumulated during the exploration stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-3 FIRST LIBERTY POWER CORP. (FORMERLY QUUIBUS TECHNOLOGY, INC.) (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS Cumulative July 31, from Inception (March 28, 2007) to July 31, 2010 REVENUES $
